


Exhibit 10.16
WESTELL TECHNOLOGIES, INC.
SUMMARY OF DIRECTOR COMPENSATION
(Effective March 24, 2015)
The annual retainer for all non-employee directors is $40,000. Annual retainers
for committee chairpersons are as follows: Chairman of the Board (if
non-employee) -$20,000; Chair of the Audit Committee—$10,000; and Chair of the
Compensation Committee—$10,000. Annual retainers for the members of committees
are as follows: Member of the Audit Committee—$5,000; and Member of the
Compensation Committee—$5,000. There is not separate compensation for meeting
attendance. In addition, all directors may be reimbursed for certain expenses
incurred in connection with attendance at Board and committee meetings.
Directors who are employees of the Company do not receive additional
compensation for service as directors. In addition, non-employee directors are
eligible to receive awards under the 2004 Stock Incentive Plan. On a director’s
initial appointment date, non-employee directors are each granted 20,000
restricted shares with an annual grant thereafter of 10,000(1) shares to be
granted upon election to the Board of Directors, with 25% vesting on each annual
anniversary date of the grant.




(1) Amount with be 15,000 shares for fiscal year 2016 to adjust for the
modification of timing of the award from April 1 to the re-election date
(September).




